DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In addition to the previously withdrawn claims, claim 4 is withdrawn here for requiring more biomarkers than the elected set of four previously discussed here.  Election was made without traverse in the reply filed on 06/02/2021.

Claim Status
Claim 64 is new.
Claims 4, 37-38, 56-57, and 60 are withdrawn.
Claims 3, 5-13, 16-17, 22-31, 33-36, 39-47, 49-55, 58-59, and 61-63 are canceled.
Claims 1-2, 14-15, 18-21, 32, 48, and 64 are under examination.

Priority
For the reasons of record, with respect to lack of enablement of the claims under examination as discussed more below, the U.S. effective filing date of all claims under examination is set at 10/16/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2021 and 10/26/2021 are being considered by the examiner.

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the disclosure for sequences appearing in the specification not identified by sequence identifiers in accordance with 37 CFR 1.821(d) is withdrawn in view of Applicant’s amendments.  

Specification
The objection to the disclosure for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of Applicant’s amendments.  

The objection to the title of the invention is withdrawn in view of Applicant’s amendments.  

The objection to the specification for use of the terms ALEXAFLUOR (sometimes written as Alexa) (Pg. 29 and 32) and TWEEN (Pg. 36) is withdrawn in view of Applicant’s amendments.   

Claim Objections
The objection to claims 1-2, 4, 14-21, 32, 48, and 53 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 4, 14-21, 32, 48, and 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

The rejection of claims 1-2, 4, 14-16, 20-21, 32, 48, and 53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
The rejection of claims 1-2, 4, 14-17, and 53 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in view of Applicant’s amendments. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 4, 14-21, 32, and 53 under 35 U.S.C. 102a1 as being anticipated by Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS) is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4, 14-21, 32, 48 and 53 under 35 U.S.C. 103 as being unpatentable over Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS) in view of Chan (US2005/0095611, published 05/05/2005) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1-2, 14-15, 18-21, 32, 48, and 64 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing pancreatic cancer in a human subject comprising detection of appropriate differential expression of cystatin-c, complement C4, complement C5 and/or complement factor b protein in a serum sample, compared to a control, using an antibody that comprises all parental CDRs, does not reasonably provide enablement for similar methods using just any sample type, just any level of protein expression, or just any antigen binding fragment/immunoglobulin binding domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1, 2, 4, 14-21, 32, 48, and 53 have been rejected for allegedly failing to satisfy the enablement requirement of 35 U.S.C. §112(a). It is the Examiner’s position that while the specification is enabling for methods of diagnosing 
Applicant respectfully disagrees with the Examiner’s position. However, in the sole interest of expediting prosecution of the instant application, Applicant has amended claim 1 to recite unfractionated blood, serum, or plasma and amended the claim to recite that the binding agent comprises an antibody or antigen-binding fragment thereof. By reciting the term “antigen-binding fragment,” the skilled artisan would recognize that any fragments that are not capable of specifically binding the antigen are excluded.
With regard to a comparison to a control, the skilled person would know from the description and Examples (see, @€.g., at page 20, line 22 - page 21, line 25 and page 37, lines 5-25) and their general knowledge how to use methods such as supervised learning algorithms, for example, in order to determine the presence of pancreatic cancer from measurement of the claimed biomarkers without reference to a control. The requirement to compare the measured biomarkers to a control is not essential, as described in the specification. As such, Applicant submits that the method of claim 1 is sufficiently enabled.
The MPEP at 2164.04 states that “the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention.” In view of the foregoing, Applicant submits that the Examiner has not met this initial burden.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
Applicant has amended the sample type to include blood-derived sample types.  However, Applicant has failed to provide any data supporting use of just any of these blood derived sample types in the claimed methods.  Said another way, while serum is enabled for use with the biomarkers recited, no evidence has been provided that blood or plasma, both of which contain proteins and/or cells not found in serum, can be used predictably in the claimed methods.  As previously discussed, it is unpredictable to utilize a biomarker to sensitively and specifically detect a cancer in a subject if the biomarker has not been shown to be cancer-specific within the sample used.  Biomarkers for cancer must be shown to function in the context of the specimens in which they are used and to indicate a specific cancer.  The specification only enables serum use here.  Yet, the recited sample types are broader than this and so the claims stand rejected here.
It is noted that Ossovskaya (US2019/0154692, with priority to 04/12/2016) teaches that plasma can be used with cystatin-c to distinguish pancreatic adenocarcinoma in human patients (Pg. 24, Table 9).  Thus, plasma is enabled for use with this marker but with no others recited barring evidence to the contrary.
Applicant then argues that no control is needed for use in the instantly claimed methods since algorithms can use results to determine cancer presence.  This is not found persuasive since such algorithms need threshold values to make such 
The examiner has met his burden in showing lack of enablement.  Applicant provides no data or rationale as to why the claims are enabled.  They merely allege enablement.  This is not persuasive and so this rejection stands. The rejection is made for new claim 64 for the reasons of record.

Double Patenting
Applicant’s Arguments over all Double Patenting Rejections: Claims 1, 2, 4, 14-21, 32, 48, and 53 have also been rejected under the doctrine of nonstatutory double patenting as allegedly unpatentable over claims 1, 6, 9, 12, 15, 16, 18, 20, 25, 26, 36, 45, 56, 80, and 86 of US Patent Application No. 16/097,420 in view of Wingren et al. and Chan and claims 1, 3-5, 8-11, 15, 19, 22, 26, 31, 37, 38, 78, 81, and 94 of US Patent Application No. 16/479,064 in view of Wingren et al. and Chan.
Applicant respectfully disagrees with the Examiner’s position. However, as explained hereinabove, Applicant has amended claim 1 to recite measuring the elected species of biomarkers: Complement C4 (C4), Complement C5 (C5), Cystatin- C, and Complement Factor B. The references cited by the Examiner fail to teach or suggest 
With regard to the double patenting references, the Examiner states that claim 1 of US Patent Application No. 16/097,420 recites the biomarkers C4, C5, and Factor B and claim 1 of US Patent Application No. 16/479,064 recites the biomarkers C4 and C5.
Inasmuch as the references cited by the Examiner fails to teach or suggest measuring the instantly combination of biomarkers, Applicant submits that the present rejections are untenable. Withdrawal of the double patenting rejections is respectfully requested.
Examiner’s Response to Traversal:  As discussed further in each rejection below, the copending claims combined with Wingren and Chan render the instant claims as amended obvious.

Claims 1-2, 14-15, 18-21, 32, 48, and 64 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 12, 15-16, 18, 20, 25-26, 36, 45, 56, 80, and 86 of copending Application No. 16/097420 in view of Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS) and Chan (US2005/0095611, published 05/05/2005). 
Examiner’s Response to Traversal:  Claim 1 of 16/097420 states now measure of cystatin-c, C4, C5, and Factor B.  Thus, the copending claims provide all biomarkers required in the instant claims.  Providing therapy was previously provided in the .  
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 14-15, 18-21, 32, 48, and 64 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-11, 15, 19, 22, 26, 31, 37-38, 78, 81, and 94 of copending Application No. 16/479064 in view of Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS) and Chan (US2005/0095611, published 05/05/2005). 
Examiner’s Response to Traversal:  Claim 1 of the copending case recites measure of biomarkers from Table A, B, C, and D.  Table a has C4 and C5, Table B has cystatin-c and the combined art above provides Factor B as previously discussed for the claimed purpose.  Furthermore, the instant claims require a treatment step as amended which is obvious to perform after pancreatic cancer diagnosis.  This is standard practice in this art to promote survival of the cancer patient and treatment options are taught by Wingren as surgery or surgery with adjuvant chemotherapy (Pg. 2481, Column 1, Paragraph, second).  Thus, such treatments as in claim 1 and new claim 64 are obvious from combining Wingren and Chan and so the addition of the copending claims only further supports such obviousness and this rejection must stand and be made for new claim 64 as well.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - Improper Markush Grouping
Claims 1-2, 14-15, 18-21, 32, 48, and 64 remain/are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
Applicant’s Arguments:  Claims 1, 2, 4, 14-21, 32, 48, and 53 have been rejected for allegedly containing an improper Markush group. Applicant has amended claim 1 remove the allegedly improper Markush group. Withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  All claims rejected above still recite a Markush group of biomarkers.  For the reasons of record, there is no common structure between these proteins that provides them functionality in the claimed methods.  Thus, all claims still contain an improper Markush group, including new claim 64 and so all stand/are rejected here.

New Objections
Specification
The amendment filed 09/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The first table B has been amended to be Table A, which was previously not taught.  Therefore, Table A has been defined in a way inconsistent with the original disclosure and so the new Table A and all recitations of Table A in the disclosure now are new matter.


Claim Objections
Claims 18-19 are objected to because of the following informalities:  For consistency, antibody and antigen binding fragment thereof in these claims should be pluralized as in claim 1.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 14-15, 18-21, 32, 48, and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
As mentioned above, Applicant has now defined Table A as the markers in previously Table B.  This is new matter as it defines Table A in a way that was not taught in the original disclosure.  Since the claims recited previously Table A as a source of biomarkers, and these were not previously defined, and they are now defined in a way that is not part of the original disclosure, the list of biomarkers in all claims rejected above that was present in previous Table B, which was not in the original claims for use in this method, now introduce new matter into the claims.  Said another way, the biomarkers of the claims above were not all contemplated for use in the claimed method in the original disclosure and so the claims contain new matter and are rejected here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 14-15, 18-21, 32, 48, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Wingren (Cancer Research, Vol. 72, No. 10, Pg. 2481-2490, 2012, on IDS), in view of Ossovskaya (US2019/0154692, with priority to 04/12/2016) and Chan (US2005/0095611, published 05/05/2005, previously cited).
Wingren teaches that pancreatic cancer is an aggressive disease with poor prognosis due in part to the lack of disease-specific biomarkers that could allow for early and accurate diagnosis (Abstract).  Using a recombinant antibody microarray platform, they screened sera from 148 patients with pancreatic cancer, benign pancreas conditions, and healthy controls (Abstract).  Serum biomarker signatures were derived from training cohorts and the predictive power was evaluated (Abstract).  Their results identified serum portraits distinguishing pancreatic cancer from healthy controls and the other benign conditions (Abstract).  A 25 serum biomarker signature that discriminates pancreatic cancer from the other groups was determined (Abstract).  This signature has high diagnostic potential (Abstract).  They teach it as the first serum biomarker signature for diagnosis of pancreatic cancer (specifically pancreatic ductal adenocarcinoma, Pg. 2482, Column 2, Paragraph, second) that may improve diagnosis and screening high-risk patients (Abstract).  
Serum samples were collected at the time of diagnosis before commencing therapy from patient cohorts (Pg. 2482, Column 1, Paragraph, third).  Table 1 confirms that the cancer patients had pancreatic ductal adenocarcinoma.  Their recombinant antibody microarray analysis was conducted using optimized protocols with scFv 
With respect to claim 21, the scFv are detectable moieties.  In addition, Wingren teaches that their serum samples were biotinylated so that fluorescently labeled streptavidin could detect marker presence (Pg. 2482, Column 2, Paragraph, second).  
Of note, further support for C5 of Wingren being complement C5 can be found in the reference cited by Wingren as (15) which provides protocols for their antibody 
It must also be noted that Wingren teaches C4 as a biomarker of PDAC versus normal patient samples as taught in Figure 2B and the legend of Figure 2.  This is complement C4.  This serum biomarker signature of Figure 2 allowed stratification of patients into PDAC versus normal groups with high sensitivity and specificity (Pg. 2484, Column 1).  This this signature provides an accurate PDAC diagnosis (Pg. 2484, Column 1, Sentence, Final).  
With respect to treating pancreatic cancer patients, including those with pancreatic ductal adenocarcinoma (PDAC), after diagnosis, this is obvious after any method or obvious method of such diagnosis.  Treatment after cancer diagnosis is standard practice in this art to promote survival of the cancer patient and treatment options are taught by Wingren as surgery or surgery with adjuvant chemotherapy in the case of PDAC (Pg. 2481, Column 1, Paragraph, second).  Thus, it is obvious to treat a diagnosed PDAC patient with either therapeutic protocol.
Wingren does not teach cystatin-c as a pancreatic cancer biomarker.
Ossovskaya teaches that plasma can be used for the biomarker cystatin-c to distinguish pancreatic adenocarcinoma in human patients (Pg. 24, Table 9).  Table 9 teaches pancreatic disease biomarkers (0094-0095).  These markers can be used in an immunoassay, microarray, or biochip assay (0097-0098 and 0100).    
Wingren does not teach, as in claim 48, that the binding agent (antibody) comprises a detectable moiety.

Chan teaches a method of qualifying pancreatic cancer status in a subject comprising measuring biomarkers in a sample from the subject and correlating the measurement with pancreatic cancer (Abstract).  Said qualifying includes diagnosis of the cancer (0509).  The pancreatic cancer can be an adenocarcinoma (0376). They teach use of non-cancer controls in their methods (0009 and 0417 and 0460).  Detection methods of protein biomarkers include immunoassays such as ELISA (0249) or fluorescence sandwich immunoassay (0409 and 0462).  The antibodies used can be recombinantly produced (0422) and be Fab’ (0422).   Said antibodies can be immobilized on a chip or array, allowing markers to be captured on said chip (0488-0489 and 0504).  Retained protein biomarkers are then detected by appropriate means (0489) including optical methods (0491) which would include use of labeled reagents (eg. secondary antibodies) to detect the bound biomarker (0505) wherein such labels include fluorophores (0506).    
Thus, Chan teaches diagnosis of pancreatic cancer via detection of protein biomarkers with an antibody array for detection via fluorescence or ELISA.  
Taken all together, it would have been obvious before the filing of the instant application to one of ordinary skill in this art to include measure of the signatures of Wingren (using all biomarkers useful therein in PDAC diagnosis) and Ossovskaya in the method of Chan in order to diagnose pancreatic cancer.  All such methods are taught in the art for the same purpose and so it is obvious to combine them for the very same purpose via Kerkhoven reasoning.  Thus, it is obvious to use the sandwich immunoassay of Chan with the biomarkers of Wingren and Ossovskaya and so this obvious method 
Taken together, the combined teachings of the art above clearly render all claims above obvious.  Based on the combined teachings above, one of ordinary skill in this art would have had a high expectation of success in arriving at and performing the claimed methods.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642